Citation Nr: 1504330	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative disc disease at L5-S1 with low back strain and/or bilateral pes planus.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative disc disease at L5-S1 with low back strain and/or bilateral pes planus.

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for degenerative disc disease at L5-S1 with low back strain, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for arthritis of the acromioclavicular joint of the right shoulder, currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased rating for arthritis of the acromioclavicular joint of the left shoulder, currently evaluated as 20 percent disabling.  

8.  Entitlement to an increased (compensable) rating for hypertension.  

9.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served in the Nebraska Army National Guard from March 1981 to August 1982, with periods of active duty for training (ACDUTRA) occurring from May 1981 to August 1981 and from July 1982 to August 1982.  He had active duty service in the U.S. Marine Corps from September 1982 to March 1985 and from March 1985 to March 1989.  He had a break in service, and then served in the Texas Army National Guard from February 1993 to December 1995, during which he served on ACDUTRA for three periods of 15-18 days and at times had multiple periods of inactive duty training (INACDUTRA).  He served in the Army Individual Ready Reserve from January 1996 to July 1999.  Thereafter, he served in the Iowa Air National Guard, and served on ACDUTRA or INACDUTRA at times from May 2001 to May 2004, with active duty from September 2001 to April 2003.  Further service in the Iowa Air Force National Guard is indicated, with documentation of a period of active duty from January to May 2006.  A period of active duty for special work (ADSW) followed from June 2006 to September 2006, and a period of annual training from October 13, 2006, to October 20, 2006.  Thereafter, the Veteran had a period of active duty from November 2006 through September 2007, inclusive of periods of service performed under Special Orders pursuant to 10 U.S.C. § 12302, including from November 2006 to December 2006 and from April 2007 to September 2007, and a further period of active duty from October 2007 to March 2008.  He subsequently continued to serve in the Air National Guard, and had periods of active duty from April 2008 to January 2009 and from February 2009 to September 2009.  He was discharged from the Iowa Air National Guard in October 2009 and was transferred to the Air Force Reserve with discharge from the Reserve occurring in May 2010.  Further service in 2011 and 2012 is indicated as well, as he waived VA benefits to receive training pay for 60 training days in 2011 and 74 training days in 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in December 2007 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  By its decision of July 2013, the Board denied entitlement to service connection for hearing loss of the right ear and for ratings in excess of those already assigned for hypertension and sleep apnea, while remanding to the Agency of Original Jurisdiction (AOJ) the issues of the Veteran's entitlement to service connection for right and left knee disorders, a bilateral foot disorder, and hearing loss of the left ear.  

Only the issue of the Veteran's entitlement to a compensable rating for hypertension was thereafter appealed by the Veteran to the U.S. Court of Appeals for Veterans Claims (Court).  The Court by its memorandum decision of August 2014 reversed the Board's decision as to its action regarding the Veteran's claim for a higher rating for hypertension, finding that the Board has improperly relied on a VA examination that was inadequate.  As a result, the Court remanded the hypertension claim back to the Board for further actions, including the conduct of a VA examination.  Such matter has since been returned to the Board for further review.  
As for the issues remanded by the Board to the AOJ in July 2013, rating action was taken in September 2014 to grant service connection for hearing loss of the left ear and for bilateral pes planus.  That action effectively eliminates those matters from the Board's appellate jurisdiction and they are not herein further addressed.  The issues of the Veteran's entitlement to service connection for left and right knee disorders were the subject of additional development on remand, including the issuance of a supplemental statement of the case in August 2014.  The Veteran's representative was then requested to respond to that document, but it is unclear whether the representative was in fact afforded an opportunity to respond and there is no record of any recertification of the appeal by the AOJ or an acknowledgement by the Board of its receipt of the Veteran's claims folder.  This will be addressed in the REMAND portion of this document that follows.  

Also, the record reflects that the RO by separate rating action entered in August 2014 increased previously assigned ratings for radiculopathy of the right and left lower extremity to 20 percent, while confirming and continuing previously assigned ratings for degenerative disc disease at L5-S1 with low back strain and bilateral acromioclavicular joint arthritis.  In addition, the RO denied entitlement to a TDIU.  Inasmuch as the Veteran timely disagreed with those actions by virtue of his notice of disagreement received by VA in late August 2014, and no statement of the case is shown to have been issued to date that relates to that disagreement, remand per Manlincon v. West, 12 Vet. App. 238 (1999) is required, as effected below.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the reasons set forth below, there exists a need to remand each of the issues remaining on appeal.  

Per the Court's memorandum decision of August 2014, a thorough VA examination to assess the nature and severity of the Veteran's hypertension is needed prior to the Board's consideration of the merits of the Veteran's claim for a higher rating therefor.  

In addition, the record reflects that the AOJ on remand obtained a supplemental opinion from a VA medical professional who had previously examined the Veteran in November 2012.  The Board directed the VA physician to clarify his prior finding that no current disability of either knee was present in view of prior x-rays showing a small spur associated with the upper pole of the right patella and March 2012 films of both knees identifying no significant degenerative spurring, which the Board inadvertently indicated as showing "significant degenerative spurring."  It appears that the Board was then attempting to note that a finding of any spurring, no matter how small, may denote the presence of current disability for which a grant of service connection would theoretically be possible.  However, such was not accurately communicated through the Board's remand of July 2013, and therefore was not fully addressed by the VA physician, requiring further remand.  

As well, it is noted that the Board requested that the VA physician also provide a medical opinion as to the likelihood as to whether the Veteran had a current disability of either knee that was at least as likely as not causally related to service-connected disabilities of the low back and each foot.  In reviewing the July 2013 addendum, the Board notes that the VA physician based his opinion on military service of the Veteran from 1982 to 1989 and from 2001 to 2003, when in fact much additional active service is documented by the record.  As well, the VA examiner found that the Veteran's current knee condition was of subjective bilateral knee pain, as well as mild loss of range of motion or a patellofemoral syndrome with onset years after his period of service and no evidence of degenerative arthritis/spurring.  The onset of the Veteran's knee pain was documented as of 2006 or 2007 per the VA physician's review of medical records.  Also, the VA examiner found that the March 2012 x-ray disclosed no degenerative arthritis or spurring and although he acknowledged the existence of a small patellar spur shown in June 2007, he failed to explain why the earlier shown spur was absent in March 2012 or distinguish the radiological finding of "no significant degenerative spurring" from his conclusion that no spurring whatsoever was demonstrated.  Further, in discussing the likelihood of a causal relationship the examiner concluded that it was very less likely than not that the Veteran's knee problems were causally related to either his service-connected low back disorder or bilateral pes planus.  No discussion or conclusion was offered as to the aggravation of his claimed knee disorder(s) by either service-connected disability.  "[N]ot due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Lastly, per Manlincon, supra, the AOJ must furnish the Veteran with a statement of the case as to the actions for the assignment of ratings for multiple disability effectuated by the rating decision of August 20, 2014.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder, including but not limited to a copy of the x-ray report involving bilateral knee films taken in March 2012.  

2.  Afford the Veteran a VA medical examination in order to ascertain the nature and severity of his service-connected hypertension.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's medical history, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing.  All pertinent diagnoses should be fully set forth.  

3.  Return the VA medical examination report of November 2012, with July 2013 addendum, to L.V.W., M.D., for the preparation of a further addendum for clarification of his earlier opinions.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case, and following a further review of this case, he or, if he is unavailable, his designee, is asked to respond to each of the following questions, providing a complete rationale for each opinion offered:

a.  What disorder(s), if any, of either knee does the Veteran currently have or has he had since October 2005?  

b.  Is a patellofemoral syndrome of either knee now present or at any point since October 2005?

c.  What diagnosis, if any, best describes the Veteran's complaints of bilateral knee pain and any documented limited motion of each knee joint?

d.  What, if any, knee disability was manifested by the small spur of the upper pole of the right patella shown by x-ray in June 2007?  

e.  Was any spurring whatsoever, as opposed to "no significant spurring," shown by the March 2012 x-rays of the knees, and, if so, what diagnosis, if any, best describes that spurring, even minimal spurring?  To the extent that this question requires the medical professional to locate and review the actual x-ray film in March 2012, such should be accomplished.  

f.  Is it at least as likely as not (50 percent or greater probability) that any knee disability shown since October 2005 had its onset in service or is otherwise attributable to military service or any event thereof?  Note that the Veteran served on ACDUTRA from May 1981 to August 1981 and from July 1982 to August 1982, followed by active duty from September 1982 to March 1985 and from March 1985 to March 1989, from September 2001 to April 2003, from January to May 2006, from June 2006 to September 2006, from November 2006 through September 2007, from October 2007 to March 2008, from April 2008 to January 2009, from February 2009 to September 2009.  

g.  Is arthritis of either knee shown within a one-year period of any active duty discharge, and if so, how and to what degree was it manifested?

h.  Is it at least as likely as not (50 percent or greater probability) that any identified disorder of either knee was caused or aggravated by service-connected disabilities involving the Veteran's low back and/or either foot?  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Per Manlincon, furnish to the Veteran a statement of the case as to each of the claims adjudicated by the RO on August 20, 2014, and advise him in writing of the need to perfect his appeal by the timely submission of a substantive appeal as a prerequisite of any consideration of such claims by the Board at a later point in time.  

5.  Readjudicate the issues fully within the Board's appellate jurisdiction and if any benefit sought on appeal continues to be denied, provide to the Veteran and his representative a supplemental statement of the case and afford them a reasonable period for a response, prior to returning the claims folder to the Board for further review.  As well permit the Veteran's representative to submit any argument by way of a VA Form 1-646.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




